DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I (claims 1-8) in the reply filed on 12/15/2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
The requirement is still deemed proper and is therefore made FINAL.
Status of Application, Amendments, And/Or Claims
Claims 1-15 are pending.
Claims 9-15 are withdrawn for being drawn to non-elected inventions (i.e., Groups II-III).
Claims 1-8 are under examination.
Information Disclosure Statement
The Information Disclosure Statements (IDSs) filed on 12/17/2019 and 12/15/2020 have been considered. 
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in PCT/EP2015/077504 which claims priority of EP No. 14306879.9 filed on 11/25/2014. It is noted, however, that applicant has not filed a certified copy of the 14306879.9 application as required by 37 CFR 1.55.
Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code (see Table 1 at pg. 11, and [0051] at pg. 12). Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an in vitro method for prediction fast progression of chronic kidney disease in a subject comprising the step of evaluating the expression of one or more biomarkers in a biological sample obtained from a subject wherein the biomarkers selected from EGF, TGF alpha and MCP-1 without significantly more. The rationale for this determination is explained below:
Essential inquiries for subject matter eligibility under 35 U.S.C. 101 of process claims involving a law of nature, a natural phenomenon, or a naturally occurring relation or correlation (collectively referred to as a natural principle herein) are:
1) Is the claimed invention directed to a process, defined as an act, or a series of acts or steps?

2) Does the claim focus on use of a natural principle? 
The claimed subject is drawn to measuring a naturally existing marker selected from transforming growth factor alpha (TGF-α), epidermal growth factor (EGF), and monocyte chemoattractant protein1 (MCP1) in a biological sample and simply correlating if the level of one said maker is (higher or lower) than a control sample then the sample is from a suspected to have fast progression of chronic kidney disease. This is a natural phenomenon because the art has established that the level of a biological marker(s) TGF-α and MCP1 higher in a biological sample and the level of EFG is lower in biological samples from chronic kidney disease subject. Therefore, the process is a judicial exception in Step 2A analysis of Patent Subject Matter Eligibility.
3) Then the claimed invention is analyzed under Step 2B: whether the claimed invention is well-understood, routine, or conventional activity (i.e., Does the claim include additional elements or steps, or a combination of elements or steps that integrate the natural principle into the claimed invention such that the natural principle is practically applied, and are sufficient to ensure that the claim amounts to significantly more than the natural principle itself?)
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because he claimed subject matter appends conventional steps of assaying the level of measuring the level of either EGF, 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


1, 3, 5, 6 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grandaliano et al (IDS, Kidney International, 58:182-192, 2000).
The instantly claimed invention is broadly drawn to an in vitro method for the prediction of fast progression of chronic kidney disease in a subject, comprising the steps of evaluating the expression of one or more biomarkers in a biological sample obtained from said subject, wherein said one or more biomarkers are selected from the group consisting of transforming growth factor alpha (TGF-a), epidermal growth factor (EGF), and monocyte chemoattractant protein 1 (MCP1), the method of Claim 1, wherein the evaluating step include (a) quantifying the expression of one or more of the selected biomarkers in a biological sample obtained from said subject to obtain an expression value for each quantified biomarker, and (b) comparing said expression value obtained at step (a) to a corresponding control value, wherein an expression value of TGF-a above a control value, and/or an expression value of EGF below a control value and/or an expression value of MCP1 above a control value and/or an expression value of NGAL above a control value, indicates that the subject is at increased risk of fast progression, the method of Claim, wherein said biological sample is urine or serum sample, wherein said expression is protein expression, for example as quantified in an immunoassay, and wherein said subject predicted of fast progression is then selected for treatment with a therapeutic agent for treating chronic kidney disease.
Grandaliano et al teach that chronic obstructive nephropathy is characterized at the histopathological level by tubular atrophy and interstitial fibrosis (page 182). They measured the levels of EGF and MCP-1 gene expression, EGF and MCP-1 protein excretion in urine of a subject suffering obstructive nephropathy (pg. 183, left col.). They .

Claim(s) 1, 3, 4-6 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anderberg et al (IDS, WO 2010/059996).
The instantly claimed invention is broadly drawn to an in vitro method for the prediction of fast progression of chronic kidney disease in a subject, comprising the steps of evaluating the expression of one or more biomarkers in a biological sample obtained from said subject, wherein said one or more biomarkers are selected from the group consisting of transforming growth factor alpha (TGF-a), epidermal growth factor (EGF), and monocyte chemoattractant protein 1 (MCP1).
Anderberg et al teach a method and compositions for diagnosis of renal injury and renal failure, the method comprises measuring one or more markers selected from groups consisting of EGF, complement C3, IL-4, IL-1a, Tubulointerstitial nephritis antigen, TGF beta 1, BMP-7, osteopontin, Netrin-1, and growth-regulated alpha protein (abstract, [0015], claims 1-4 ). They teach correlating steps comprising for a positive going marker, assigning a worsening of renal function, or assigning an improvement of renal function when measured concentration is below the threshold (claim 4). They teach collecting sample for measuring one or more marker wherein samples are plasma .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, and 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grandaliano et al (IDS, Kidney International, 58:182-192, 2000) in view of Venge et al (IDS, WO 2010/058378).
The instantly claimed invention is broadly drawn to an in vitro method for the prediction of fast progression of chronic kidney disease in a subject, comprising the steps of evaluating the expression of one or more biomarkers in a biological sample obtained from said subject, wherein said one or more biomarkers are selected from the 

The teachings of Grandaliano et al are set forth above. Grandaliano et al. do not teach to add neutrophil gelatinase-associated lipocalin (NGAL) protein (aka, human neutrophil lipocalin (HNL)) to the list of biomarkers they used.
Venge et al teach that measurement of NGAL in urine and plasma might serve as biomarker for acute kidney injury (AKI) [00104]. They teach different forms of NGAL (monomeric, multimeric) are present neutrophils and using antibodies, one can determine the levels in a urine sample [00105]. They teach an assay that preferentially identifies NGAL originating from the tubular epithelium and such assays are more specific and sensitive in the detection of AKI and of major benefit to patient at risk of developing impaired kidney function. Therefore, it would be obvious to add NGAL to the list of Anderberg et al that would aid in determining a chronic kidney disease. Additionally, the limitations of claim 7 (wherein a subject predicted of fast progression is a subject who is at risk of losing more than 10% of baseline mGFR per year) and 8 (a subject with fast progression would then be selected for a therapeutic agent) would be obvious because these limitations are well known in the art to an ordinary skill in the art of treating chronic disease which would be a physician/nephrologist.
.  

 Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Anderberg et al (IDS, WO 2010/059996) in view of Venge et al (IDS, WO 2010/058378).
The instantly claimed invention is broadly drawn to an in vitro method for the prediction of fast progression of chronic kidney disease in a subject, comprising the steps of evaluating the expression of one or more biomarkers in a biological sample obtained from said subject, wherein said one or more biomarkers are selected from the group consisting of transforming growth factor alpha (TGF-a), epidermal growth factor (EGF), and monocyte chemoattractant protein 1 (MCP1), wherein an expression value of TGF-a above control value, and/or an expression value of EGF below control value 
The teachings of Anderberg et al are set forth above. Anderberg et al do not teach to add neutrophil gelatinase-associated lipocalin (NGAL) protein (aka, human neutrophil lipocalin (HNL)) to the list of biomarkers they used.
Venge et al teach that measurement of NGAL in urine and plasma might serve as biomarker for acute kidney injury (AKI) [00104]. They teach different forms of NGAL (monomeric, multimeric) are present neutrophils and using antibodies, one can determine the levels in a urine sample [00105]. They teach an assay that preferentially identifies NGAL originating from the tubular epithelium and such assays are more specific and sensitive in the detection of AKI and of major benefit to patient at risk of developing impaired kidney function. Therefore, it would be obvious to add NGAL to the list of Anderberg et al that would aid in determining a chronic kidney disease. Additionally, the limitations of claim 7 (wherein a subject predicted of fast progression is a subject who is at risk of losing more than 10% of baseline mGFR per year) and 8 (a subject with fast progression would then be selected for a therapeutic agent) would be obvious because these limitations are well known in the art to an ordinary skill in the art of treating chronic disease which would be a physician/nephrologist.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of invention to use NGAL as biomarker as taught Venge et al in combination of one or more biomarkers as taught by Anderberg et al for determining a kidney disease including a chronic kidney disease. One of ordinary skill of the art would have been motivated to NGAL to one or more biomarker of Anderberg et al because 
Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GYAN CHANDRA whose telephone number is (571)272-2922.  The examiner can normally be reached on Mon-Friday 8:30AM-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/GYAN CHANDRA/Primary Examiner, Art Unit 1646